Title: Circular to the Governors of North Carolina, Pennsylvania, and South Carolina, 29 September 1792
From: Washington, George
To: Governors of North Carolina, Pennsylvania, and South Carolina



Sir,
United States, September 29th 1792.

Inclosed you will find the Copy of a Proclamation, which I have thought proper to issue, in consequence of certain irregular and refractory proceedings which have taken place in particular parts of some of the States, contravening the Laws therein mentioned.
I feel an entire confidence, that the weight and influence of the Executive of North Carolina, will be chearfully exerted, in every proper way, to further the object of this measure, and to promote on every occasion, a due obedience to the constitutional laws of the Union. With respect, I am Sir, Your Excellency’s Obt Servt

Go: Washington

